Citation Nr: 0000409	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-34 075A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' June 1996 decision which found no 
new and material evidence had been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1945.  He died in February 1984.  The moving party is the 
veteran's widowed spouse.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1996 
Board decision.  In June 1999, the moving party requested a 
list of representatives.  In September 1999, the Board 
provided a list of representatives to her.  The moving party 
was allowed 90 days to obtain representation.  Since 
September 1999, no reply has been received from the moving 
party.  Consequently, she is not represented in her appeal. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death was denied by a June 1984 rating 
decision.  The moving party did not file a timely appeal of 
this determination to the Board.

2.  In June 1996, the Board determined that additional 
evidence submitted since the June 1984 rating decision was 
duplicative or did not raise a reasonable possibility of 
changing the outcome of this case.

3.  The Board's decision of June 1996 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1996 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
 
When the RO considered the claim in June 1984, it was 
determined that the cause of the veteran's death could not be 
etiologically linked to any disease or injury in service.  At 
that time, the only evidence of record consisted of the 
service medical records and a copy of the veteran's death 
certificate.  The service medical records were negative for 
any treatment of any disability during his military service.  
An examination report of November 1945 noted flat feet and 
crepitant rales in the right interscapular region.  The RO 
determined that the lung disorder noted on the November 1945 
examination preexisted service and there was no medical 
evidence of any treatment for that disorder which would 
indicate aggravation.  In addition, although the death 
certificate noted chronic pulmonary disease, pneumothorax, 
emphysema, and pulmonary tuberculosis were the cause of 
death, there was no medical evidence to relate these 
disorders to the veteran's service, nor was there evidence 
that the pulmonary tuberculosis was manifest to a degree of 
10 percent or more within the three year presumptive period.  
Consequently, the RO concluded that service connection for 
the cause of the veteran's death should be denied.  The 
moving party filed a notice of disagreement.  After a 
statement of the case was issued, the moving party did not 
file a substantive appeal.  As a result, the June 1984 
decision became final.

In June 1996, the moving party argued that her claim should 
be reopened because the additional evidence submitted, which 
consisted of a copy of the veteran's physical examination 
conducted in November 1945, copies of X-ray reports from 
February 1977 and March 1977, a copy of a hospitalization 
report from February 1977, and a transcript of an April 1994 
hearing at the RO, should be considered new and material.  

In a June 1996 decision, the Board found that the additional 
evidence did not demonstrate that the cause of the veteran's 
death was related to an in-service injury or disease.  
Consequently, it was found no new and material evidence has 
been presented to reopen the claim.

Reconsideration of this determination was denied in March 
1999.  In April 1999, she was provided a copy of the 
pertinent regulations regarding this issue.  No additional 
records or arguments were provided by the moving party.

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party has failed totally to provide 
any basis for her conclusion that the Board's June 1996 
decision contains CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's June 1996 
decision, would not support the moving party's CUE claim.  In 
addition, there are no specific contentions of error of fact 
or law in the decision in question.  The contention amounts 
to a disagreement with the outcome of this decision.  The 
moving party is simply reiterating her previous contentions.  
Such arguments can not form the basis of a CUE claim.  She 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or of law, in the June 
1996 decision by the Board.  There are no specific 
contentions of error of fact or law in the decision in 
question.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the June 1996 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


